--------------------------------------------------------------------------------

THIRD AMENDMENT TO LOAN AGREEMENT

This Third Amendment to the Loan Agreement dated September 12, 2006, as amended
on November 27, 2006 and April 12, 2007, (collectively, the “Loan Agreement”)
between Aton Ventures Fund Ltd. (the “Lender”) and Canyon Copper Corp. (the
“Borrower”) is made and entered into effective as of the 30th day of November,
2007 (the "Effective Date"), between the Borrower and the Lender.

WHEREAS:

A.      The Borrower and the Lender entered into the Loan Agreement whereby the
Lender agreed to loan $250,000 to the Borrower (the “Loan”).

B.      The Lender has agreed to extend the term of the Loan to January 12, 2009
on the terms and conditions set out herein.

NOW, THEREFORE, in consideration of the premises contained herein and the sum of
$10.00 paid by the Borrower to the Lender, the receipt and sufficiency of which
are hereby acknowledged, the parties agree to amend the terms of the Loan
Agreement as follows:

1.

Definitions. Capitalized terms used in this Agreement shall have the same
meaning as specified in the Loan Agreement unless the context clearly indicates
the contrary.

    2.

Amendment. The Loan Agreement is hereby amended as follows:


  (i)

The term “Maturity Date” is replaced in its entirety with the following:

   

 

   

“Maturity Date” means January 12, 2009;

   

 

  (ii)

Section 2.1 of the Loan Agreement is replaced in its entirety with the
following:

   

 

“2.1 “Loan and Repayment. The Lender hereby agrees to lend to the Borrower the
Principal Sum of $250,000 (U.S.). The Loan shall be made in United States
currency and shall be repaid by the Borrower on or before January 12, 2009.”

   

 

  (iii)

Section 7.1 of the Loan Agreement is replaced in its entirety with the
following:

   

 

“7.1 The Lender may at its option, at any time prior to January 12, 2009,
convert all or any portion of the Principal Sum into that number of fully-paid
and non-assessable shares of common stock of the Borrower (the “Conversion
Shares”) as shall be equal to the Principal Sum at a conversion rate which shall
be the lesser of $0.30 U.S. per share or the closing price of the Borrower’s
shares on the Over-the-Counter Bulletin Board on the business day preceding the
date that the Borrower provides notice of conversion to the Borrower (the
“Notice of Conversion”). Upon receipt of the Notice of Conversion, the Borrower
shall issue for no additional consideration one half of a share purchase warrant
(each a “Warrant”) for each Conversion Share issued by the Borrower to the
Lender. Each whole Warrant shall entitle the Lender to purchase one additional
share of the Borrower’s common stock for a period of one year from the date of
issuance, at a price of $0.40 per share.”

   

 

(iv)

The Promissory Note evidencing the Loan Agreement is hereby replaced in its
entirety with the Promissory Note attached hereto as Schedule “A” to this
Agreement.


3.

No Other Modification. The parties confirm that the terms, covenants and
conditions of the Assignment Agreement remain unchanged and in full force and
effect, except as modified by this Agreement.


--------------------------------------------------------------------------------

2

4.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

    5.

Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

    6.

Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subject hereof.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

THE BORROWER:

CANYON COPPER CORP.
by its authorized signatory:

/s/ Kurt Bordian   Kurt Bordian  

THE LENDER:

ATON VENTURES FUND LTD.
by its authorized signatory:

/s/ Dr. Werner Keicher   Dr. Werner Keicher  


--------------------------------------------------------------------------------

Schedule “A”

Promissory Note

--------------------------------------------------------------------------------

4

CONVERTIBLE PROMISSORY NOTE

EXECUTED BY: Canyon Copper Corp. (the "Borrower")     IN FAVOUR OF: Aton
Ventures Fund Ltd. (the "Lender")     PRINCIPAL AMOUNT: $250,000 (U.S.)     DATE
OF EXECUTION: September 12, 2006     PLACE OF EXECUTION: Vancouver, BC, Canada

FOR VALUE RECEIVED the Borrower hereby promises to pay to or to the order of the
Lender on January 12, 2009, the principal sum of $250,000 (U.S.), together with
interest thereon at the rate of 8% per annum, both before and after maturity
from the date hereof.

The Lender may at its option, at any time prior to January 12, 2009, convert all
or any portion of the principal sum into that number of fully-paid and
non-assessable shares of common stock of the Borrower (the “Conversion Shares”)
as shall be equal to the principal sum at a conversion rate which shall be the
lesser of $0.30 U.S. per share or the closing price of the Borrower’s shares on
the Over-the-Counter Bulletin Board on the business day preceding the date that
the Borrower provides notice of conversion hereunder. Upon exercise of the
Lender’s conversion rights hereunder, the Lender shall receive for no additional
consideration one half of a share purchase warrant (each a “Warrant”) for each
Conversion Share issued by the Borrower to the Lender. Each whole Warrant shall
entitle the Lender to purchase one additional share of the Borrower’s common
stock for a period of one year from the date of issuance, at a price of $0.40
per share.

The Borrower waives presentment, demand, notice, protest and notice of dishonour
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Promissory Note.

The Borrower agrees this Promissory Note may be negotiated, assigned,
discounted, or pledged by the Lender and in every case payment will be made to
the holder of this Promissory Note instead of the Lender upon notice being given
by the holder to the undersigned, and no holder of this Promissory Note will be
affected by the state of accounts between the undersigned and the Lender or by
any equities existing between the undersigned and the Lender and will be deemed
to be a holder in due course and for the value of the Promissory Note held by
him.

DATED at Vancouver, BC this 30th day of November, 2007.

CANYON COPPER CORP.
by its authorized signatory:

________________________________

--------------------------------------------------------------------------------